DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The term “cyclopendadiendyl” is not specifically defined by Applicant in the specification and is not a common chemical term to Examiner’s knowledge.  Other references in the specification and claims, e.g. Claim 8, lead to the inference that “cyclopentadienyl” is the intended term.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: At PG 0012, the term “cyclopendadiendyl” is recited by Applicant,  The term is not elsewhere defined  in the specification and is not a common chemical term to Examiner’s knowledge.  Other references in the specification and claims, e.g. PG 0012 two bullet points down, lead to the inference that “cyclopentadienyl” is the intended term.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 contains broad recitations of chemical groups in items a-f (e.g. “oxygen based aliphatic and aromatic inhibitors”; generally, for each of a-f, the portion of the limitation before “including”), and the claim also recites specific chemical species in each of items a-f (e.g. alcohols, etc.; generally, for each of a-f, the portion of the limitation after “including”) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims (e.g. for item f, is I2 expressly requires if inorganic halides are chosen or does Cl2 by itself read on the limitation).  Claim 4 does not correct the deficiency and is similarly indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “plasma enhanced CVD”, and the claim also recites “plasma enhanced ALD” which is the narrower statement of the range/limitation (ALD is a subset of CVD).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Interpretation
For Claims 3 and 4, any compound which reads on any of the broader categories recited in elements a-f, alone or in combination with other applicable compounds, will be treated as reading on the inhibitor of Claims 3 and 4.
For Claim 17, any process which reads on one of the cited processes of Claim 17 will be treated as meeting the limitation of Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 (U.S. PGPub 2020/0279757).
Claim 1 – Kumakura ‘757 teaches a method for improving step coverage (PG 0090, controlling film formation regions to prevent premature closing of openings) of a film deposited on high aspect ratio (HAR) apertures in a substrate (PG 0084, substrate with high aspect ratio pattern), the method comprising:
i) sequentially (PG 0084, 0085), exposing the substrate to a vapor of an inhibitor (PG 0084, e.g. hydrocarbon gas), a vapor of a precursor (PG 0085, precursor P, gas phase reactant) and a vapor of a co-reactant (PG 0085, reactant R, gas phase reactant); and
ii) allowing the film with a desired step coverage being deposited on the surface of the HAR apertures through a vapor deposition process (PG 0089-0090).
Kumakura ‘757 does not provide a specific embodiment wherein the inhibitor comprises at least one of the recited chemical elements.  Kumakura ‘757 discloses at PG 0084 that the inhibitor may be a gas containing carbon, and more specifically may be a fluorohydrocarbon gas.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Kumakura ’757 to select e.g. a fluorohydrocarbon gas as the inhibitor, since Kumakura ‘757 lists the class of chemical generally as suitable for an inhibitor material for vapor deposition processes.  
Claim 3 – Kumakura ‘757 teaches the method of claim 1, wherein the inhibitor is selected from halide containing organic molecules (PG 0084, fluorohydrocarbon gas; hydrocarbons are organic molecules as they contain carbon; fluorine is a halogen and therefore fluorohydrocarbons are halide containing molecules).
Claim 9 – Kumakura ‘757 teaches the method of claim 1, wherein the co-reactant is 02, NH3, N2, or H2 (PG 0088).  
Claim 11 – Kumakura ‘757 teaches the method of claim 1, wherein the desired step coverage is equal to 100% (PG 0093, application of inhibitor molecule to prevent closing of the opening of the feature, allowing for full coating of the interior of the feature). 
Claim 12 – Kumakura ‘757 teaches the method of claim 1, wherein the desired step coverage is larger than the step coverage with the absence of the inhibitor (PG 0093, the inhibitor prevents closing of the aperture and therefore improves the step coverage of the deposited film relative to an untreated substrate).  
Claim 13 – Kumakura ‘757 teaches the method of claim 1, wherein the HAR can be 45:1 (PG 0003, aspect ratios in 3D NAND devices may be 45:1; PG 0083, workpiece same between first and second embodiments; PG 0082, 3D NAND is suitable workpiece for a first embodiment.  The range up to 45:1 overlaps the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the cited aspect ratio range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).  
Claim 14 – Kumakura ‘757 teaches the method of claim 1, wherein the substrate is a patterned or 3D structure (PG 0003, 3D NAND devices comprising vertical holes; PG 0083, second workpiece is same as first workpiece; PG 0082, first workpiece may be e.g. 3D NAND).  
Claim 15 – Kumakura ‘757 teaches the method of claim 1, wherein the aperture is a hole, a via, a trench, a gap or an opening formed in the substrate from a previous manufacturing step (PG 0003, 3D NAND devices comprising vertical holes; PG 0083, second workpiece is same as first workpiece; PG 0082, first workpiece may be e.g. 3D NAND; PG 0034, etching an unpatterned substrate to form a pattern for coating prior to deposition expressly taught).  
Claim 16 – Kumakura ‘757 teaches the method of claim 1, wherein the vapor deposition process is ALD, CVD or combination thereof (PG 0084-0085, plasma CVD to deposit inhibitor followed by ALD to deposit the film).  
Claim 17 – Kumakura ‘757 teaches the method of claim 1, wherein the vapor deposition process is a spatial ALD and a plasma enhanced CVD (PG 0084, plasma CVD for the inhibitor; PG 0085, spatial ALD for the film since the film cannot deposit on the inhibitor).  
Claim 18 – Kumakura ‘757 teaches the method of claim 1, wherein an order of exposing the substrate to the inhibitor, the precursor and the co-reactant includes the inhibitor, the precursor and the co-reactant sequentially (PG 0084-0085). 
Claim 19 – Kumakura ‘757 teaches the method of claim 18, further comprising purging and removing an excess precursor and an excess co-reactant after each exposure using a purge gas (PG 0085-0089), wherein the purge gas is an inert gas selected from N2 or Ar (PG 0087, 0089).  

Claims 2, 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 as applied above, and further in view of Lansalot-Matras ‘511 (U.S. PGPub .
Claim 2 – Kumakura ‘757 teaches the method of claim 1, but does not expressly teach or suggest maintaining a temperature of the substrate in a range of from room temperature to 6500C.  Kumakura ‘757 discloses an electrostatic chuck with refrigerant flow (PG 0165) and a temperature controller associated with a heater (PG 0167) to control the temperature of the wafer but does not disclose specific temperatures.  Kumakura ‘757 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide depositions processes (PG 0235).  Lansalot-Matras ‘511 discloses a temperature range of e.g. 100-500 degrees Celsius for the ALD process with stated control of the temperature of the substrate holder (PG 0236-0237).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use a substrate temperature of 100-500 degrees Celsius for deposition as suggested by Lansalot-Matras ‘511, as Kumakura ‘511 wants to deposit films by ALD methods inclusive of zirconium-containing films and oxide films and Lansalot-Matras ‘511 renders obvious a temperature range of 100-500 degrees Celsius for ALD of zirconium oxide films.
Claim 4 – Kumakura ‘757 teaches the method of claim 3, wherein the inhibitor is a radical form of a vapor or gas of the inhibitor generated with plasma (PG 0084, plasma CVD to apply the inhibitor to the surface; plasma inherently generates radicals from its gas components).  Kumakura ‘757 does not expressly teach or suggest maintaining a temperature of the substrate in a range of from room temperature to 6500C.  Kumakura ‘757 discloses an electrostatic chuck with refrigerant flow (PG 0165) and a temperature controller associated with a heater (PG 0167) to control the temperature of the wafer but does not disclose specific temperatures.  Kumakura ‘757 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide depositions processes (PG 0235).  Lansalot-Matras ‘511 discloses a temperature range of e.g. 100-500 degrees Celsius for the ALD process with stated control of the temperature of the substrate holder (PG 0236-0237).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use a substrate temperature of 100-500 degrees Celsius for deposition as suggested by Lansalot-Matras ‘511, as Kumakura ‘511 wants to deposit films by ALD methods inclusive of zirconium-containing films and oxide films and Lansalot-Matras ‘511 renders obvious a temperature range of 100-500 degrees Celsius for ALD of zirconium oxide films.
Claims 6 and 7 – Kumakura ‘757 teaches the method of claim 1, but does not expressly teach or suggest wherein the precursor is an organometallic precursor selected from alkylamino and cyclopendadiendyl [Examiner’s note – interpreted as “cyclopentadienyl”] derivatives of transition metals and main group elements that contain homoleptic or heteroleptic ligands selected from alkylamines, alkoxy, amidinates, or halides.  Kumakura ‘757 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 further teaches that ZrCp(NMe2)3 is a known ALD precursor for depositing zirconium on substrates (PG 0251).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use ZrCp(NMe2)3 to deposit zirconium-containing films by ALD as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 wants to deposit materials inclusive of zirconium by ALD methods and Lansalot-Matras ‘511 teaches that ZrCp(NMe2)3 is a known ALD source for zirconium deposition  The cited compound comprises alkylamino ligands and cyclopentadienyl and is therefore heteroleptic.  Claim 7 depends from Claim 6; the cited precursor renders obvious the selection of Zr to meet Claim 7. 
Claim 8 – Kumakura ‘757 teaches the method of claim 1, but does not teach or suggest wherein the precursor is ZrCp(NMe2)3.  Kumakura ‘757 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 further teaches that ZrCp(NMe2)3 is a known ALD precursor for depositing zirconium on substrates (PG 0251).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use ZrCp(NMe2)3 to deposit zirconium-containing films by ALD as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 wants to deposit materials inclusive of zirconium by ALD methods and Lansalot-Matras ‘511 teaches that ZrCp(NMe2)3 is a known ALD source for zirconium deposition.
Claim 10 – Kumakura ‘757 teaches the method of claim 1, but does not teach or suggest wherein the co-reactant is 03 or 03 radicals generated by plasma.  Kumakura ‘757 teaches oxygen as disclosed above.  Kumakura ‘757 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 teaches that known oxidant gases for ALD processes include e.g. oxygen and ozone (PG 0239).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use ozone as the oxidant gas as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 teaches the use of oxygen as an oxidant in ALD processes and Lansalot-Matras ‘511 teaches that oxygen and ozone are both suitable oxidant gases for ALD processes.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 as applied to claim 3 above, and further in view of Abelson ‘839 (U.S. PGPub 2016/0148839).
Claim 5 – Kumakura ‘757 teaches the method of claim 3, but does not expressly teach or suggest wherein the inhibitor is selected from tetrahydrofuran (THF), dimethoxyethane (DME) or triethylamine (TEA).  Kumakura ‘757 discloses that the inhibitor may be a carbon containing gas at PG 0084 and that titanium-containing films may be deposited at PG 0086.  Abelson ‘839 is drawn broadly to deposition of metal films on certain portions of a substrate by use of an inhibitor gas (Abstract) and more specifically recites 1,2-dimethoxyethane as an inhibitor compound for titanium-containing films (PG 0163).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use 1,2-dimethoxyethane as the inhibitor gas as suggested by Abelson ‘839, as Kumakura ‘757 wants to use carbon-based gases as inhibitor precursors and wants to deposit titanium-based films and Abelson ‘839 teaches that 1,2-dimethoxyethane has a deposition inhibiting effect when used in titanium film deposition chemistries.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakura ‘757 in view of Lansalot-Matras ‘511, Abelson ‘839, and Chiang ‘490 (U.S. PGPub 2002/0076490).
Claim 20 – Kumakura ‘757 teaches a method for improving step coverage (PG 0090, controlling film formation regions to prevent premature closing of openings) of a film deposited on apertures therein with an aspect ratio in a substrate (PG 0084, substrate with high aspect ratio pattern), the method comprising:
i) exposing the substrate to a vapor of an inhibitor (PG 0084, e.g. hydrocarbon gas);
ii) exposing the substrate to a vapor of a precursor (PG 0085, precursor P, gas phase reactant);
iii) exposing the substrate to a vapor of a co-reactant (PG 0085, reactant R, gas phase reactant); and
iv) repeating the steps of i) to iii) until a desired step coverage of the film deposited on the apertures is formed through an ALD process (PG 0185, reapplication of protective films between etching steps is a known alternative embodiment; PG 0195, repetition of process steps until a desired process result is obtained),
wherein, after each exposure, excess precursor and excess co- reactant is purged and removed using N2, respectively (PG 0087 and 0089, nitrogen gas as purge after precursor and co-reactant exposures).
Kumakura ‘757 does not expressly teach or suggest the following limitations of Claim 20:
Wherein the deposited film is a ZrO2 film.
Wherein the aspect ratio of the apertures is about 20:1 to about 25:1.
Wherein the inhibitor is selected from tetrahydrofuran (THF), dimethoxyethane (DME) or triethylamine (TEA).
Wherein the precursor is ZrCp(NMe2)3.
Wherein the co-reactant is O3.
Wherein the temperature of the ALD process is in a range from 2000C to 4000C.
Wherein excess precursor is purged and removes after each exposure using N2.
Regarding the specific aspect ratio of the apertures, Kumakura ‘757 discloses processing of a 3D NAND device (PG 0003), which can comprise aspect ratios up to 45:1 (PG 0003). The range up to 45:1 encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the cited aspect ratio range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).  
 Kumakura ‘757 discloses the desire to form e.g. zirconium-containing films at PG 0086 and oxide films at PG 0088.  Lansalot-Matras ‘511 is drawn to atomic layer deposition processes (Abstract, e.g. PG 0230) inclusive of e.g. zirconium oxide deposition processes (PG 0235).  Lansalot-Matras ‘511 further teaches that ZrCp(NMe2)3 is a known ALD precursor for depositing zirconium on substrates (PG 0251) and further that oxygen and ozone are both known oxidant gases for ALD (PG 0239).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 to use ZrCp(NMe2)3 and O3 to deposit zirconium oxide films by ALD as suggested by Lansalot-Matras ‘511, as Kumakura ‘757 wants to deposit materials inclusive of zirconium and of oxides by ALD methods and Lansalot-Matras ‘511 teaches that ZrCp(NMe2)3 is a known ALD source for zirconium deposition, that ozone is a known ALD oxidant, and that zirconium oxide is a desired deposition layer in semiconductor applications (PG 0235).
Kumakura ‘757 / Lansalot-Matras ‘511 further renders obvious the claimed temperature range of 200 to 400 degrees Celsius.  Lansalot-Matras ‘511 discloses a temperature range of e.g. 100-500 degrees Celsius for the ALD process with stated control of the temperature of the substrate holder (PG 0236-0237).  The disclosed range encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the cited temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
Kumakura ‘757 discloses that the inhibitor may be a carbon containing gas at PG 0084.  Abelson ‘839 is drawn broadly to deposition of metal films on certain portions of a substrate by use of an inhibitor gas (Abstract) and more specifically recites 1,2-dimethoxyethane as an inhibitor compound.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Lansalot-Matras ‘511 to use 1,2-dimethoxyethane as the inhibitor gas as suggested by Abelson ‘839, as Kumakura ‘757 / Lansalot-Matras ‘511wants to use carbon-based gases as inhibitor precursors and Abelson ‘839 teaches that 1,2-dimethoxyethane can exhibit a deposition inhibiting effect when used in film deposition chemistries.
Chiang ‘490 is drawn broadly to ALD processes (PG 0197).  Chiang ‘490 discusses the use of pump/purge cycles between every gas introduction, teaching that incomplete purging can lead to gas phase reactions and/or particle formation, which can cause quality and reliability issues in deposited films (PG 0199).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kumakura ‘757 / Lansalot-Matras ‘511 / Abelson ‘839 to purge the reactor after every introduction of inhibitor as suggested by Chiang ‘490, as Kumakura ‘757 / Lansalot-Matras ‘511 / Abelson ‘839 want to deposit precisely controlled ALD films and Chiang ‘490 teaches that proper purging between every reactive gas introduction can advantageously improve quality and reliability in deposited films by reducing defects and particle formation.  Selection of nitrogen as the purge gas is obvious from Kumakura ‘757 as discussed above, as it is a known ALD purge gas in Kumakura ‘757.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712